Citation Nr: 0305201	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  98-19 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for coronary artery disease 
with atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from April 23, 1946, to 
October 21, 1947.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence of record does not indicate 
that the veteran's current coronary artery disease with 
atrial fibrillation is related to his period of active 
service.


CONCLUSION OF LAW

Coronary artery disease with atrial fibrillation was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the May 1998 
rating decision, the November 1998 statement of the case, the 
February 1999 and December 2002 supplemental statements of 
the case, and in letters from the RO.  The RO also attempted 
to inform the veteran of which evidence he was to provide to 
VA and which evidence the RO would attempt to obtain on his 
behalf, as noted in correspondence dated in April 2001 and 
November 2001, for example.  Further, the Board finds that 
the RO met its duty to assist by making satisfactory efforts 
to ensure that all relevant evidence was associated with the 
claims file, noting that it contains the veteran's September 
1947 discharge examination report, private treatment records, 
social security administration (SSA) records and VA treatment 
records.  The veteran was also given an updated VA 
examination in May 2001 (with a December 2002 supplemental 
opinion), as well as the opportunity to testify at a hearing 
on this appeal, which he declined in December 1998.

The Board notes that the majority of the veteran's service 
medical records are apparently not available and may have 
been destroyed in a July 12, 1973, fire at the National 
Personnel Records Center (NPRC).  Under such circumstances, 
there is a heightened duty to search for medical information 
from alternative sources to reconstruct these records.  
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  The claims file 
reflects that the RO has made multiple attempts to procure 
any additional service medical information pertaining to the 
veteran, without success, and the Board finds that any 
additional requests entered at this point in time would also 
be fruitless.  In this case, the NPRC has indicated on more 
than one occasion that the veteran does not have any records 
on file with the Surgeon General's Office, nor was there any 
record of sick or morning reports pertaining to the veteran 
during his period of service.  The RO is also under a duty to 
advise the claimant to obtain other forms of evidence to 
support his claim, such as lay testimony, and the claims file 
contains such notice, as seen in a November 2001 letter from 
the RO to the veteran.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
granted where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence for review in this case includes VA treatment 
records dated from May 1970 to November 2002, VA examination 
reports dated in October 1988 and May 2001 (with a December 
2002 addendum opinion) and private treatment reports dated 
from May 1961 to June 1998 (including SSA records).  The 
record also contains written statements and argument from the 
veteran and his representative.  In reaching its decision, 
the Board has carefully reviewed, considered and weighed the 
probative value of all of the pertinent evidence of record in 
this matter.

The veteran contends that his current cardiovascular problems 
are related to his initial hospitalization in service.  The 
majority of his service medical records were apparently 
destroyed in a 1973 fire at the NPRC.  A September 1947 
discharge examination report, however, is of record.  In this 
report, the examining physician noted that the veteran's 
hospitalization for a week in 1945 (prior to service) for 
rheumatic fever, with bed rest for two weeks thereafter.  The 
physician also noted that the veteran was hospitalized in 
June 1946 (during service) for a recurrence of rheumatic 
fever, for five months, and that there were no sequelae.  
Clinical evaluation at this examination was negative for any 
findings indicative of rheumatic fever residuals, and the 
cardiovascular system was reported to be normal.  Blood 
pressure was measured at 110/72 (systolic/diastolic).  A 
chest x-ray revealed no significant abnormalities.  

A report from R.L.Z., M.D. (dated in June 1998), stated that 
he had been the veteran's primary care physician since 
September 1959.  He noted that C.V., M.D., now deceased, was 
the veteran's prior physician, but that he could not locate 
his records.  Dr. Z. stated that his records showed a May 
1961 consultation reporting a history of rheumatic fever, and 
a notation of a grade 1 systolic murmur in the pulmonic area.  
He observed that there did not appear to be any dysfunctional 
residual at that time.  He stated that a record of his 1982 
and 1984 examinations noted the rheumatic fever history from 
service.  Dr. Z. stated that he had no other records that 
related to the veteran's rheumatic fever or his cardiac 
disability regarding rheumatic fever.  (Dr. Z.'s records are 
included in the claims file, and confirm the details of this 
report.  The May 1961 record also noted a negative 
cardiorespiratory system at the time of that consultation.)

The record also includes a December 1987 hospital summary by 
R.D.A., M.D., noting an incident of cardiac arrest, secondary 
to acute myocardial infarction.  Dr. A. reported that the 
veteran collapsed at a local Veterans of Foreign Wars 
chapter, and then was brought to the hospital in a comatose 
condition.  Blood pressure was 130/80.  The heart was rapid, 
with no murmur.  Cholesterol was measured at 188.  Following 
his resuscitation, the veteran was placed on a ventilator and 
remained hospitalized for nine days.  He did not have any 
premature ventricular contractions or arrhythmias, but did 
have sinus tachycardia at night.  The record reflects that 
after his discharge, the veteran received follow-up treatment 
at this hospital from January 1988 to April 1988, including 
coronary artery bypass surgery. 

At an October 1988 VA examination, the veteran stated that he 
developed a cough and was sick during basic training, and was 
hospitalized thereafter.  He indicated that the impression 
was rheumatic fever, and he was kept on rest for 
approximately seven months, while taking many medications.  
He reported the December 1987 heart attack and coronary 
artery bypass surgery in January 1988.  The examiner also 
recorded a known history of hypertension.  Clinical 
evaluation at this examination revealed a regular heart 
rhythm, positive S4, and a grade I/VI systolic heart murmur 
at the left sternal border; the remainder of the examination 
was negative for any pertinent findings.  A chest x-ray 
report noted that the heart was not enlarged, while an 
electrocardiogram (EKG) was reported as abnormal, with sinus 
brachycardia, left axis deviation and right bundle-branch 
block.  The examiner's diagnoses were coronary artery disease 
(CAD), status post coronary artery bypass graft (CABG) in 
January 1988, and status post myocardial infarction (MI) in 
December 1987.

At a May 2001 VA examination, the examiner noted that the 
veteran was present for an evaluation concerning a history of 
rheumatic fever in service, and to determine whether an 
intermittent heart murmur or CAD was secondary to the 
rheumatic fever noted during service.  The veteran reported a 
history of rheumatic fever in 1944 before service, with a 
physician's diagnosis of a heart murmur at that time.  He 
also noted the development of rheumatic fever during service.  
Further, he reported the history of his heart problems since 
service.  After clinical evaluation, the examiner gave 
tentative diagnoses of presumed rheumatic fever, heart murmur 
detected on previous examination, and CAD, status post CABG.  
The examiner reported a review of relevant medical 
literature.  She opined that it would appear from the 
veteran's history that he may have indeed had rheumatic fever 
at age 17, since this was the first incident in which he was 
known to have a heart murmur.  She stated that it would also 
seem possible that his prolonged illness during service was a 
recurrence of the rheumatic fever.  She noted that there was 
little medical evidence to support CAD as the result of 
rheumatic fever.  After the completion of an EKG, the 
examiner reported her final diagnoses as: (1) cardiac 
valvular disorder, on a more probable than not basis 
secondary to history of rheumatic fever; and (2) CAD, status 
post CABG, on a more probable than not basis not secondary to 
a history of rheumatic fever.   

The veteran has noted that he has received most of the 
treatment for his heart problems at the VA Medical Center 
(VAMC) in Sioux Falls.  He also stated that treatment there 
dated back to 1970, so the RO requested records dating back 
to that time.  The claims file now contains VAMC treatment 
records dating from May 1970 to November 2002.  VA treatment 
for symptomatology including CAD, atrial fibrillation and 
congestive heart failure is documented mainly from the late 
1990's to the present.  

SSA records procured by the RO show the award of disability 
benefits to the veteran because of an organic brain syndrome, 
with a secondary diagnosis of CAD.  The date of disability is 
recorded as December 18, 1987.  The SSA medical reports are 
mainly duplicative of evidence already of record in this 
case.   

The Board observes that the veteran previously had a service 
connection claim pending for rheumatic heart disease, which 
was granted by the RO in December 2002, at a noncompensable 
rating effective as of November 1997.  In the rating 
decision, the RO explained that a noncompensable rating was 
for assignment because the competent medical evidence of 
record demonstrated that the veteran's currently active 
cardiac symptomatology was related to his CAD, and not to the 
valve disease caused by his rheumatic fever in service.

The RO asked the May 2001 VA examiner to provide a 
supplemental opinion as to the relationship between the 
veteran's diagnosed heart disorders, and to current 
symptomatology.  In a December 2002 opinion, this examiner 
reported that the current symptomatology was attributable to 
coronary heart disease, and not to rheumatic heart disease.  
She also stated that the current symptomatology relative to 
coronary heart disease had its origins around the time of the 
veteran's December 1987 myocardial infarction.  

In this case, therefore, service connection basically turns 
on whether any cardiovascular symptomatology attributable to 
the veteran's period of service is related to his current CAD 
with atrial fibrillation.  The May 2001 VA examiner opined 
that it was more probable than not that the veteran's current 
CAD is not related to his history of rheumatic fever (first 
documented in service).  Indeed, rheumatic fever is the only 
cardiac symptomatology noted in the veteran's September 1947 
service discharge examination report, and findings for the  
cardiovascular system were otherwise reported to be normal at 
that time.  Further, the medical documentation of record for 
the years closest to service denotes basically the history of 
rheumatic fever in service and some complications resulting 
from it (including an intermittent heart murmur), but this 
rheumatic fever and its aftereffects have been shown to bear 
no relationship to the currently active cardiac 
symptomatology (including CAD with atrial fibrillation).  
Instead, the development of this current symptomatology, as 
noted by the May 2001 VA examiner in December 2002, appears 
to have begun around the time of the  December 1987 
myocardial infarction.  This examiner stated that the 
veteran's current symptoms are attributable to coronary heart 
disease, rather than to rheumatic valve disease.  She also 
specifically indicated that atrial fibrillation developed as 
a result of the myocardial infarction and contributed to the 
current congestive heart failure, none of which the veteran 
was noted to have prior to his myocardial infarction.  

The Board observes that, despite the volume of medical 
evidence contained in the veteran's claims file, there is 
nothing of record that contradicts the findings of the May 
2001 VA examiner.  Accordingly, the Board accepts her opinion 
as credible and persuasive evidence concerning the 
relationship of the veteran's heart problems to his service, 
and to each other.  Because this evidence does not show that 
the veteran's current CAD with atrial fibrillation began in 
or around the time of active service, and also does not show 
any relationship to the symptomatology that was noted during 
service, the pending claim for service connection must fail.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  The Board has considered the benefit of the doubt 
rule, but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for coronary artery disease with atrial 
fibrillation is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

